DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the claims overcome the claim objections cited in the previous office action.
Applicant’s arguments with respect to 35 USC 102 rejection of claim 1 have been fully considered and are persuasive.  Applicant argues that alternate embodiments of the conveyor roll disclosed in Nelson (US Patent 3,087,599) are each defined by circularized brush strips that are supported by tubular arbors 1, 25. Neither of the respective roll assemblies disclosed in Nelson include a seam that extends in a longitudinal direction such that the roll assemblies can be secured to the underlying roll from a radial direction.  The examiner agrees with this assessment.  Therefore, the 35 USC 102 rejection of claim 1 has been withdrawn.
Applicant’s incorporation of the allowable subject matter of claim 19 into independent claim 18 overcomes the 35 USC 102 rejection cited in the previous office action.  
Reasons for Allowance
Claims 1-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claim 1 is the inclusion of at least one seam defined by each of the arcuate tube, the first collar, and the second collar and that 
The primary reason for the allowance of claim 10 is the inclusion of a second brush panel and a plurality of fasteners constructed to cooperate with the end collar associated with the first brush panel and the second brush panel such that the first brush panel and the second brush panel circumscribe a material transfer roller when the transport roller brush assembly is secured thereabout in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
The primary reason for the allowance of claim 18 is the inclusion of forming the base in a first portion and a second portion that each have arcuate cross sectional shapes that are mirror images of one another in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        3/13/2021